Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/633,839 filed on 01/24/2020.   Claims 1-11 are pending in the application.

Specification
2. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: waterproof device with air cell power source.

Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani et al. (U.S. Patent 10,664,020) in view of Sakurai (Pub. No.: CN 1139363).
5.  As to claim 1 Yoshitani describes a waterproof device that is worn on the body (an electronic device having high water resistance and being worn on the body/electronic device - Abstract; col.1, ll.65-67; col.2, ll.10-13), comprising:
a circuit unit (a circuit 30 - col.8, ll.33-34; col.10, ll.20-27; col.14, ll.36-39; col.20, ll.34-54; Figs.1A-1E, 3A-3E);
a power source (a power storage device 20 - col.8, ll.33-34; Figs.1A-1E, 3A-3E); and
an exterior package that protects the circuit unit and the power source (a sealing structure 40 - col.7, ll.21-35; col.8, ll.3-25; col.8, ll.33-35; Figs.1A-1E, 3A-3E),  and
a water-repellent sheet has a water pressure resistance of 12 kPa or more (the sealing structure 40 of the electronic device is preferably formed using a film/sheet having high water resistance; 
the electronic device has water resistance to at least 2 atmospheres (bars), preferably to 5 atmospheres, further preferably to 10 atmospheres, and still further 
With respect to claim 1 Yoshitani discloses that the waterproof device may include air battery as power source (col.16, ll.56-60; col.24, ll.7-14), however, he does not explicitly describe that the water-repellent sheet is further air-permeable sheet.
As to claim 1 Sakurai in combination with Yoshitani discloses the waterproof device (Abstract; page 2, ¶¶ 1-2), wherein at least a part of the exterior package is composed of a water-repellent air-permeable sheet (breather filter 22 (water-repellent air-permeable sheet) is used to keep excellent air permeability and excellent waterproofness – page 6, ¶¶ 2-3; Figs. 2-3, 8-10, 13).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Sakurai’s teaching regarding the water-repellent sheet that is further air-permeable sheet to modify Yoshitani’s invention by providing excellent air permeability in addition to excellent waterproofness for waterproof device (page 6, ¶ 3).
6.  As to claims 8-10 Yoshitani in combination with Sakurai recites:
Claim 8 The waterproof device comprising: an air cell as the power source,
wherein air can be taken into a positive electrode of the air cell via the water-repellent air-permeable sheet (col.16, ll.56-60; col.24, ll.7-14);
Claim 9 The waterproof device comprising: a functional element that comes into contact with the skin (col.13, ll.5-24; col.20, ll.58-64); a drive circuit unit that operates the functional element (col.17, ll.10-17; col.39, ll.42-57; col.40, ll.30-55); a sheet-type cell as the power source (col.17, ll.10-13; col.24, ll.31-38) in which a power generation element, including a positive electrode and a negative electrode, is sealed between two sheet-type outer case members (col.14, ll.33-35; col.17, ll.10-30; col.24, ll.44-67; col.25, ll.1-2; Figs.7A-7B, 13A-13B); and an adhesive layer that is formed on an inner surface, wherein one of the sheet-type outer case members that is on an outer side of the sheet-type cell constitutes a part of the exterior package that is a shell member provided on an outer surface side of the entire device (col.9, ll.25-42; col.11, ll.59-67; col.12, ll.1-12; col.42, ll.17-24; col.45, ll.15-19; col.56, ll.10-18; col.73, ll.48-53);
Claim 10 The waterproof device, wherein the drive circuit unit and the sheet-type cell are stacked (col.17, ll.10-17; col.39, ll.42-57; col.40, ll.30-55).
7.  As to claim 11 Sakurai in combination with Yoshitani teaches the waterproof device, wherein the cell is an air cell, and the water-repellent air-permeable sheet is disposed in a portion of the sheet-type outer case member that is on the outer side of the sheet-type cell and faces the positive electrode (page 5, ¶ 5; page 6, ¶¶ 2-7; page 7, ¶¶ 2-3; Figs. 2-3, 8-10, 13).
8.  Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani in view of Sakurai and further in view of Hidaka et al. (U.S. Patent 8,394,134).
With respect to claims 2-6 Yoshitani and Sakurai do not explicitly describe the waterproof device, wherein the water-repellent air-permeable sheet has an air permeability of 60000 sec/100 ml or less, has a thickness of 0.01 to 3 mm, and the support sheet is a nonwoven fabric sheet.
As to claims 2-6 Hidaka in combination with Yoshitani and Sakurai discloses:
Claim 2 The waterproof device, wherein the water-repellent air-permeable
sheet has an air permeability of 60000 sec/100 ml or less (col.5, ll.37-44; col.16, ll.2-5; claims 6-9);
Claim 3 The waterproof device, wherein the water-repellent air-permeable sheet has a thickness of 0.01 to 3 mm (col.7, ll.22-36);
Claim 4 The waterproof device, wherein the water-repellent air-permeable sheet is a laminated sheet of a porous sheet with water repellency and a support sheet, and the support sheet is a nonwoven fabric sheet or a rubber sheet (col.2, ll.17-32; col.5, ll.45-67; col.6, ll.1-62; col.16, ll.2-18);
Claim 5 The waterproof device, wherein the porous sheet is made of polyethylene, polypropylene, or polytetrafluoroethylene (col.16, ll.2-18);
Claim 6 The waterproof device, wherein the nonwoven fabric sheet is made of polyethylene, polypropylene, polytetrafluoroethylene, or nylon (col.2, ll.17-32; col.5, ll.45-67; col.6, ll.1-62; col.16, ll.1-18).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Hidaka’s teaching regarding the waterproof device, wherein the water-repellent air-permeable sheet has an air permeability of 60000 sec/100 ml or less, has a thickness of 0.01 to 3 mm, and the support sheet is a nonwoven fabric sheet to modify Yoshitani’s and Sakurai’s inventions by providing a heat used to warm a body (col.1, ll.5-6).



7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani in view of Sakurai and further in view of Kawata et al. (U.S. Patent 10,755,869).
With respect to claim 7 Yoshitani and Sakurai do not explicitly describe the waterproof device, wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet.
As to claim 7 Kawata in combination with Yoshitani and Sakurai recites the waterproof device (Abstract; col.11, ll.13-31), wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet (col.11, ll.32-38).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kawata’s teaching regarding the waterproof device, wherein the rubber sheet is a urethane rubber sheet or a silicone rubber sheet to modify Yoshitani’s and Sakurai’s inventions by providing  a material of with rubber elasticity that can be used as long as it has resistance to heat at temperatures of the usage environment, thereby  the reliability of the power storage device can be improved (col.11, ll.13-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/          Primary Examiner, Art Unit 2851